EXHIBIT 10.28

 

 

AMENDMENT NUMBER THREE TO THE

SEPARATION, GENERAL RELEASE AND NON-COMPETE AGREEMENT

 

This Amendment Number Three (the “Third Amendment”), by and between Superior
Uniform Group, Inc., with its principal offices at 10055 Seminole Boulevard,
Seminole, Florida 33772 (“Superior” or the “Company”), and Gerald M. Benstock
(“Benstock”), is made as of November 2, 2017 (the “Third Amendment Effective
Date”). Superior and Benstock may hereinafter each be referred to as a “Party,”
or collectively as the “Parties.”

 

WHEREAS, Superior and Benstock entered into a Separation, General Release and
Non-Compete Agreement, effective December 17, 2012; and

 

WHEREAS, Superior and Benstock entered into Amendment Number One to the
Separation, General Release and Non-Compete Agreement, effective November 17,
2015; and

 

WHEREAS, Superior and Benstock entered into Amendment Number Two to the
Separation, General Release and Non-Compete Agreement, effective November 8,
2016 (together with the Separation, General Release and Non-Compete Agreement
and Amendment Number One, the “Agreement”); and

 

WHEREAS, Superior has determined that it would gain value from Benstock
continuing to provide advisory services to the Company and Benstock has
determined that he would like to continue to provide advisory services to the
Company; and

 

WHEREAS, the Parties wish to further amend the Agreement.

 

NOW THEREFORE, the Parties, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, agree as follows:

 

1.     The initial recitals stated above are true and correct and are
incorporated by reference. Capitalized terms have the meaning ascribed to them
in the Agreement, unless otherwise defined in this Third Amendment.

 

2.     As of the Third Amendment Effective Date, Section 1 of the Agreement is
deleted in its entirety and replaced with the following:

 

This Agreement is effective from December 16, 2012 through December 15, 2018,
inclusive (the “Term”). The Term shall be comprised of six (6) one-year periods
(each, a “Period”), each of which commences on December 16 of its respective
year (each, a “Period Start Date”).

 

3.     As of the Third Amendment Effective Date, Section 14 of the Agreement is
amended as follows:

 

 

a.

The words seven hundred and fifty thousand dollars ($750,000.00) are deleted and
replaced with “nine hundred thousand dollars ($900,000.00)”; and

 

 

b.

The following sentence shall replace current final sentence of the section:

 

The one hundred and fifty thousand dollars ($150,000.00) that pertains to the
sixth Period of the Agreement shall be paid in four (4) equal installments, with
each installment payment to be paid according to the following schedule: first
payment to be made during the month of December, 2017, but in no event before
the applicable Period Start Date; the second payment to be made during March,
2018; the third payment to be made during June, 2018; and the fourth payment to
be made during September, 2018.

 

4.     The remaining terms and conditions of the Agreement remain unchanged and
are hereby ratified and confirmed.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, a duly authorized representative of each Party has executed
this Third Amendment as of the Third Amendment Effective Date.

 

GERALD M. BENSTOCK

 

 

______________________________

 

Gerald M. Benstock

 

 

 

 

 

SUPERIOR UNIFORM GROUP, INC.

 

 

______________________________

Sidney Kirschner

Chairperson of the Board of Directors

 

 

 

 

______________________________

Michael Benstock

Chief Executive Officer

 